The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: Does a state agency under the State Merit System have the authority to compensate classified employees for all cumulative sick leave earned before termination and all sick leave earned to deceased employees' heirs ? Your request makes reference to Section 1410(12) of the Merit System Rules, which applies to annual leave and provides as follows: "Any classified employee who leaves the employment of an agency shall receive payment for accrued annual leave; except payment may be withheld pending settlement of a legal debt to the agency. However, if a person is re-employed within a period of one (1) month from the date of separation, any portion of the unused annual leave which has not yet been paid, at the discretion of the receiving agency, may be reinstated. If a probationary employee resigns, is discharged, or is laid off, annual leave may not be paid if the Appointing Authority does not grant annual leave during the probationary period in accordance with Rule 970." (Emphasis added) It should be pointed out that 1410(6) limits the amount of payment an employee may receive for accrued annual leave. While Section 1410 is not applicable to your request, a review of other Merit System Rules and statutory provisions does provide an answer to your question.  Under Oklahoma Statute and the State Merit System Rules, it is the duty of the State Personnel Board to initiate and adopt rules by which classified employment is regulated. 74 O.S. 805 [74-805] (1971); Merit System Rule 210. Under the Merit System Rules, an agency has limited authority with respect to compensation of a classified employee. An "agency" as defined in Rule 100(4) means: ". . . any legally constituted board, commission, office, authority, agency, department or other branch of the state government in which all positions are under the same Appointing Authority." Section (6) provides: " 'Appointing Authority' means the officer, board, commission, person or group of persons having the power by virtue of a statute or lawfully delegated authority to make employments and remove persons from employment." (Emphasis added) Merit System Rule 1400 governs time and leave regulations. 1405 provides: "The Appointing Authority in each agency shall establish the working days, hours of attendance and place of work for classified employees under his or her direction and may make such other regulations in regard to attendance as is deemed necessary. Such regulations shall be made known to the employee." (Emphasis added) Section 1420 of the Rules pertains to sick leave and provides in pertinent part as follows: "(15) Employees may not be compensated for accrued sick leave when they are separated from the classified service. However, if they leave the service and are re-employed within a period of one (1) year from the date of separation, sick leave accrued during the previous period of continuous employment may be reinstated at the option of the Appointing Authority, provided such decision is made within five (5) days after re-employment and is made in writing." (Emphasis added) It is clear from the above provision that a classified employee may not be compensated for accrued sick leave.  It is, therefore, the official opinion of the Attorney General that a state agency under the State Merit System does not have the authority to compensate classified employees or the deceased employees' heirs for accrued sick leave earned before termination from the classified service. (PATRICIA R. DEMPS) (ksg)